DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 3/9/2022 are acknowledged.  Claims 1 and 7-8 are amended; claims 2, 6 and 10-33 are canceled; no claims are withdrawn; claims 34-41 are new; claims 1, 3-5, 7-9 and 34-41 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62575669, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, 62575669 does not disclose that the electroporation electrodes are driven with an arbitrary waveform generator, does not disclose measuring a current flow between the electroporation electrodes, does not disclose a sheath flow of a cell incubation fluid on either side of an electroporation fluid between the electroporation electrodes, nor does 62575669 disclose imaging the cells in the microchannel system; thus, 62575669 fails to provide adequate support or enablement for claims 5, 9 and 38-41.  Hence, the effective filing date for claims 5, 9 and 38-41 is the filing date of the instant application, 10/23/2018.

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 has an extraneous digit after the end of the claim (“...electroporation electrodes.6”) which should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 37 both depend from canceled claim 6.  Both claims recite “The method of claim 6, further comprising energizing the electroporation electrodes in response to sensing the presence of cells.”  Because claim 6 is canceled, claims 8 and 37 are indefinite because it is unclear what method is being modified by the further addition of the limitation to sensing the presence of cells.  Appropriate correction is required.
Additionally, claims 8 and 37 recite “The method of claim 6, further comprising energizing the electroporation electrodes in response to sensing the presence of cells”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 6, from which claims 8 and 37 depend, also does not teach sensing the presence of cells because it is canceled.  Appropriate correction is required.
In the interest of maintaining compact prosecution, claims 8 and 37 are interpreted as depending from claim 1, which recites sensing the presence of cells, in the rejections set forth below.

Duplicate Claims, Warning
Applicant is advised that should claim 8 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1)/(a)(2) over Fair et al., US2016/0108433 (cite A, PTO-892, 12/21/2021) as set forth at pp. 3-4 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3 and 5 under 35 U.S.C. § 103(a) over Fair et al., US2016/0108433 (cite A, PTO-892, 12/21/2021) as set forth at pp. 4-6 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-5 under 35 U.S.C. § 103(a) over Fair in view of Longsine-Parker et al., 2013 (NPL cite, IDS, 2/11/2019) as set forth at pp. 6-7 of the previous Office Action, is moot regarding claim 2 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1, 3 and 5-9 under 35 U.S.C. § 103(a) over Rubinsky et al., US 2002/0137121 (cite B, PTO-892, 12/21/2021) as set forth at pp. 7-10 of the previous Office Action, is moot regarding claim 6 due to cancelation of the claim and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 34-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fair et al., US2016/0108433 (cite A, PTO-892, 12/21/2021; herein “Fair”; NOTE: The publication of the international parent application (WO2015047502) is cited on IDS, 2/11/2019) in view of Longsine-Parker et al., 2013 (NPL cite, IDS, 2/11/2019; herein “Longsine-Parker”) and Rubinsky et al., US 2002/0137121 (cite B, PTO-892, 12/21/2021; herein “Rubinsky”).
Fair teaches methods for electroporation of cells (i.e. methods for introducing a payload into cells) comprising flowing cells between electroporation electrodes in a microfluidic apparatus (i.e. microchannel system) to facilitate delivery of the payload into cells [0009-10] while acoustophoretically focusing the cells ([0036], [0040]; acoustically streaming and focusing cells, i.e. acoustophoretically focusing the cells).  
Fair teaches that their electroporation device comprises a control module which can be in communication with one or more elements configured for advancing a porated droplet (comprising electroporated cells) away from the area where the poration process occurs and then advancing a new, un-porated droplet (comprising non-electroporated cells) into the area where the poration process occurs [0061], suggesting a process of sensing the presence of the cells upstream of the electroporation electrodes and energizing the electrodes in response to sensing the presence of cells (i.e. in the un-porated droplet), but Fair does not provide any details for the implementation of this aspect of Fair’s method.  Additionally, Fair is silent on the disposition of the electroporated cells and the disposition of the spent reagents and cargo downstream of the electroporation electrodes.
Hence, Fair suggests a process of sensing the presence of the cells upstream of the electroporation electrodes and energizing the electrodes in response to sensing the presence of cells but does not specifically teach an implementation of the sensing of the cells to be electroporated and energizing the electroporation electrodes in response to sensing the cells and Fair is silent on the disposition of the electroporated cells and the disposition of the spent reagents and cargo downstream of the electroporation electrodes.
  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to implement the sensing of the cells with measurement electrodes that detect the presence of cells in the flow path by changes in current or capacitance and to use the sensing of the cells as a trigger for electroporation as taught by Rubinsky and a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the device to comprise a trifurcating outlet (i.e. the flow of material after the electroporation electrodes separates into three outlets) wherein the electroporated cells are directed to a cell output channel that couples with the center of the main channel and the spent cargo/solution flows to two peripheral (waste) channels in view of the disclosure of Longsine-Parker.
Rubinsky teaches methods for electroporation of cells (i.e. a method for introducing a payload into cells, the method comprising flowing the cells between electroporation electrodes to facilitate delivery of the payload into the cells) and methods for detecting viable cells (Abst.), wherein cells in a flow channel pass between electrodes in fixed positions in the flow channel, a voltage is applied and the current passing between the electrodes is monitored [0022].  Biological cells entering the region will lower the current which indicates the presence of cells and serves as a signal to initiate the application of electroporation voltages [0022].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the techniques of Rubinsky to the method and device made obvious by Fair wherein Rubinsky’s cell detection electrodes are implemented in Fair’s device upstream of the electroporation electrodes to sense the presence of cells and energize the electroporation electrodes in response to the detection of the cells because Rubinsky teaches electrodes and methods for detecting cells by the suppression of current through the electrodes and using the detection of the cells to trigger electroporation.
Longsine-Parker also teaches methods of introducing a payload into cells comprising flowing the cells between electroporation electrodes in a microfluidic system (i.e. microchannel system) to facilitate delivery of the payload into the cells (Abst.) wherein the electroporated cells exit from a center cell collection outlet and the buffer, cargo and untreated cells flow to two peripheral waste outlets (p. 2146, “2.1. Design of the microfluidic 3D electrode electrosonoporation device”, ¶3; Fig. 2).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to fashion the device used in Fair to further comprise three outlets with a central cell collection outlet to collect the electroporated cells and two peripheral waste outlets for the buffer, cargo and untreated cells to flow through to be disposed and to acoustophoretically focus the cells in a center of the main channel because Longsine-Parker discloses electroporating cells in a center of the main channel and teaches that the trifurcated outlet is an effective way to collect the cells to which payload has been delivered away from the spent cargo and reagents.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for electroporation of cells (i.e. a method for introducing a payload into cells) made obvious by Fair in view of Longsine-Parker and Rubinsky comprising acoustophoretically focusing the cells in a center of the main channel and flowing the cells between electroporation electrodes in a microfluidic apparatus (i.e. microchannel system) to facilitate delivery of the payload into cells  wherein the presence of cells upstream of the electroporation electrodes is sensed by cell detection electrodes and using the detection of the cells to trigger electroporation wherein the microchannel system has a main channel ending in a trifurcating outlet in which cells are directed to a cell output channel that couples with a center of the main channel and spent cargo/solution downstream of the electroporation electrodes is received by the other outlets (i.e. wherein the microchannel system has two or more channels of the outlet for receiving spent cargo/solution downstream of the electroporation electrodes), because Fair teaches methods for electroporation of cells (i.e. methods for introducing a payload into cells) comprising flowing cells between electroporation electrodes in a microfluidic apparatus (i.e. microchannel system) to facilitate delivery of the payload into cells while acoustophoretically focusing the cells into the center of the main channel, Rubinsky teaches cell-detection electrodes and methods for detecting cells by the suppression of current through the electrodes and using the detection of the cells to trigger electroporation and Longsine-Parker teaches electroporation of cells in a center of the main channel and teaches that a trifurcated outlet comprising a central cell collection outlet to collect the electroporated cells and two peripheral waste outlets for the buffer, cargo and untreated cells to flow through to be disposed  is an effective way to separate and collect the cells to which payload has been delivered away from the spent cargo and reagents; therefore, claims 1, 4, 7-8, 34 and 36-37 are prima facie obvious.
Regarding claims 3 and 35, Fair teaches that the acoustic streaming and focusing of the cells (i.e. acoustophoretically focusing the cells) comprises driving an acoustic transducer that is attached to a substrate holding the electrophoresis electrodes ([0038-40]; Figs. 1-4, 7); therefore, claims 3 and 35 are prima facie obvious.
Regarding claim 5. Fair teaches that the acoustic energy generator and the electric field generator are both driven by a control module [0038] and teaches that the acoustic energy generator can be driven by a function generator which can generate any desired input function for the acoustic energy generator (i.e. the acoustic energy generator is driven with an arbitrary waveform generator); but does not specifically teach that the electroporation electrodes are driven with an arbitrary waveform generator.  Fair teaches that the method comprises providing electroporation by providing pulses of electric field from the electric field generator [0060] wherein the control module controls both the acoustic energy generator and the electric field generator for the poration process [0061]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the control module to drive the electric field generator with an arbitrary waveform generator as it does for the acoustic energy generator because it would provide total control over the pulse train sent to the electroporation electrodes for electroporation of the cells; therefore, claim 5 is prima facie obvious.
Fair teaches controlling the electric field applied to the cells for electroporation [0058-61] wherein the field is pulsed [0030] and wherein the parameters (field strength, decay rate, etc.) are critical [0033], but Fair does not specifically recite measuring the current flow between the electroporation electrodes.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to measure the current between the electroporation electrodes to ensure that the actual current passing through the cells during electroporation is appropriate and optimal for the electroporation as taught by Rubinsky.
Rubinsky teaches controlling electroporation of biological cells in real time by adjusting an electrical parameter (e.g. voltage and/or current) applied to a system based on real time measurements of changes in current detected [0036].
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to measure the current flow between the electroporation electrodes in Fair’s method because it would allow the real-time optimization of the electrical parameters to achieve optimal electroporation; therefore, claim 9 is prima facie obvious.
Regarding claim 41, Longsine-Parker teaches that the cells are flowed in cell culture medium without serum (p. 2147, “Cell preparation”) and teaches flowing the cells in the microchannel system with sheath flow (of cell culture media) on both sides of the fluid with the cells for electroporation (i.e. an electroporation fluid) through the electrodes for electroporation (p. 2146, right col., ¶2; p. 2147, right col., ¶6); therefore, claim 41 is prima facie obvious.

Claims 1, 3-5, 7-9, 34-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Fair in view of Longsine-Parker, Rubinsky and Kaduchak et al., US 2013/0292582 (cite A, attached PTO-892; herein “Kaduchak”)
The discussion of Fair, Longsine-Parker and Rubinsky regarding claims 1, 3-5, 7-9, 34-37 and 41 set forth in the rejection above is incorporated herein.
Neither Fair, Longsine-Parker or Rubinsky teach capturing images of the cells in the microchannel system and analyzing the images to determine locations of the cells; however, a person of ordinary skill in the art at the time of filing would have found it obvious to image the cells in the microchannel system to determine their location in view of the disclosure of Kaduchak.
Kaduchak teaches methods of acoustically focusing cells in microchannel devices (Abst.; [0010]) and teaches using the methods in combination with electroporation [0191-3].  Kaduchak teaches that the acoustically focused cells in microchannel systems can be imaged to determine the location of cells within the microchannel ([0020], [0117]; [0106-8], Figs. 6A-C; [0166-9], Figs. 21A-B; [0173], [0063], Fig. 23).  Kaduchak demonstrates that the imaging allows the location of cells in the channel to be determined, e.g. whether the cell is in the center stream of the channel or not ([0106-8], Figs. 6A-C; [0173], [0063], Fig. 23).  In the context of electroporation, Kaduchak teaches that the single line focusing (i.e. focusing the cells acoustically to the center line of the microchannel) allows precise control of the electroporation field parameters that the individual cell is exposed to [0193]; hence, imaging the location of the cells in the channel in an inter-electrode region between the electroporation electrodes would allow confirmation that the cells are appropriately positioned allowing for the fine control of the electroporation field parameters that the cell experiences.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Fair in view of Longsine-Parker and Rubinsky wherein the determination of a cell’s location in the microchannel using the imaging of cells taught by Kaduchak is incorporated in an inter-electrode region between the electroporation electrodes so as to confirm that the cells are appropriately located in the center stream of the microchannel so that the electroporation field parameters can be precisely controlled; therefore, claims 38 and 40 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Remarks on pp. 5-6 regarding the rejections under 35 U.S.C. §§ 102(b) and 103 are moot as the rejections have been withdrawn. Applicant presents no arguments other than stating that the limitations of claims 2, 6 have been incorporated into claim 1; hence, the previous rejections are moot because none of the prior individual rejections rejected both claims 2 and 6.  The amended claims have been addressed in the rejections set forth above.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  Claim 39 is objected to for depending from a rejected claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651